DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
Response to Amendment
In the amendment dated 9/28/2020, the following has occurred: Claims 1-3, 6-9, 11, 13-14, and 18 have been amended; Claims 10 and 15-16 are cancelled.
Claims 1-9, 11, 13-14, and 17-18 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 9/28/2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7, 11, and 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al., US 20130288094 (hereinafter, Noh), in view of Merriman et al., US 20140050966 (hereinafter, Merriman) and Kim et al., US 20110104552 (hereinafter, Kim).
As to Claim 1:
	Noh discloses a battery holder, adapted to fix two juxtaposed battery assemblies, wherein each of the battery assemblies includes a plurality of battery modules arranged along a predetermined axial direction (see Abstract, [0068-0070] and markup Figure 5 below), the battery holder comprising:
a first lateral frame, including two side frames, wherein each of the side frames includes a main plate, a first side bar, and a second side bar; each of the main plates has a first blocking surface, and the first side bar and the second side bar are respectively connected to two opposite sides of the main plate; the first side bar has at least one first perforation, and the second side bar has at least one second perforation corresponding to the at least one first perforation; the at least one first perforation of the first side bar has a first width in the predetermined axial direction, and the at least one second perforation of the second side bar has a second width in the predetermined axial direction; the first side bar of one of the side frames is adjacent to the second side bar of the other of the side frames; engaging members pass through the at least one first perforation of the first side bar and the at least one second perforation of the second side bar which are adjacent to each other to fix the first side bar and the second side bar (see Abstract, [0068-0070] and markup Figure 5); and
a second lateral frame, having two second blocking surfaces, wherein the second blocking surfaces respectively face toward the first blocking surface of the main plate of one of the side frames; the battery assemblies are respectively disposed between each of the first blocking surfaces and a corresponding one of the second blocking surfaces (see Abstract, [0068-0070] and markup Figure 5),

    PNG
    media_image1.png
    603
    1287
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    815
    616
    media_image2.png
    Greyscale
wherein the side frames of the first lateral frame are movable in the predetermined axial direction along the first width of the at least one first perforation, thereby adjusting a distance between the first lateral frame and the second lateral frame (see Fig. 2 below – note that the side frame has hole with a width as shown.  Note that the other side frame can be moved along the axial direction or width direction.  For example, if two holes are connected together with a small diameter screw instead of a large diameter screw, the side frame can move in the distance allow by the diameter of the screw in the width direction at least.  Thus, the movable function of the side frame as allow by the width of the hole has been disclosed by Noh).



	Regarding the connecting shafts:
	In the same field of endeavor, Merriman also discloses a battery module having end plates connecting the batteries in between the end plate (Abstract, Fig. 1) similar to that of Noh.  Merriman further discloses shafts 1410 joining the batteries together to the end plates to the four corners of the end plate as to facilitate assembling the battery module ([0001, 0053, 0077], Fig. 1, 7).
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate connecting shafts between end plate/lateral frame of Noh as taught by Merriman as to facilitate assembling the battery module ([0001, 0053, 0077], Fig. 1, 7).
	Regarding the difference in perforation size:
	Noh teaches in other structures of the same battery module that elongated slot was used as to correct coupling position since there may defect of misalignment if both hole are circular (fig. 1, [0062, 0063]).  As shown below, Noh shows that the elongated hole can be connected to circular hole of the horizontal or vertical position as to correct coupling position.  This is the same benefit as claimed by the applicant as to allow the side frames to move in the axial direction.  Note that the same structure (elongated and circular shape) can be applied to the side frames as to allow the side frames to move because of the width difference of the hole.

    PNG
    media_image3.png
    356
    422
    media_image3.png
    Greyscale

	Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate different hole size having elongated slot with a circular slot as taught by Noh as to correct coupling position since there may defect of misalignment if both hole are circular [0063].
	Regarding the use of an engaging member to connect two perforation together:
	Noh discloses the use of plates 120, 140 as to facilitate the connection of the battery modules vertically and/or horizontally as shown in Figure 3, 4, and 5.  However, it shows in Figure 5 that the perforations are located in the same locations at the lateral frame thus Noh’s battery module would have easily allow the two batteries to attached directly adjacent to each other with one engaging screw.  From Figure 5, it is also easy to see that a long engaging screw can connect the two holes together as well.
	Furthermore, in the same field of endeavor, Kim also discloses a battery module with a guide and battery holder arranged similar to that of Noh (see Fig. 1, [0038-0040]).  Kim also discloses that adjacent frame can be fastening together with a single fastener as shown in Figure 3.


    PNG
    media_image4.png
    664
    816
    media_image4.png
    Greyscale
	Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate one long engaging screw as to connect the two perforations together as taught by Noh and Kim as to allow the adjacent frames to be joined together.
Moreover, it has been held that re-arrangement, or reversal of parts is obvious.  Succinctly stated, fact that the claimed battery modules and engaging screws are structurally rearranged, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed battery modules and engaging screws was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
As to Claim 11:
	Noh discloses a battery holder, adapted to fix a battery assembly, wherein the battery assembly includes a plurality of battery modules arranged along a predetermined axial direction (see Abstract, [0068-0070] and markup Figure 5 below), the battery holder comprising:

each of the lateral frames further includes a side frame, and each of the side frames includes the main plate, the first side bar, and the second side bar, wherein the first side bar has at least one first perforation, and the second side bar has at least one second perforation corresponding to the at least first perforation; the at least one first perforation of the first side bar has a first width in the predetermined axial direction, and the at least one second perforation of the second side bar has a second width in the predetermined axial direction (see Abstract, [0068-0070] and markup Figure 5);
each of the main plates has a blocking surface, wherein the two blocking surfaces face each other; two opposite ends of the at least one connecting shaft are respectively connected to the two lateral frames; the battery assembly is disposed between the two blocking surfaces  (see Abstract, [0068-0070] and markup Figure 5 below);

    PNG
    media_image1.png
    603
    1287
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    521
    521
    media_image5.png
    Greyscale
a bottom frame, wherein the two lateral frames are respectively engaged with the bottom frame and are movable along the predetermined axial direction (see “190 bottom plate”, [0092], Fig. 1 – note the bottom frame is similar to the top plate 120; thus, the bottom frame is connected to the side frame with two perforations.  Also, note that the perforation has a width as shown.  Note that the side frame can still be moved along the axial direction or width direction.  For example, if two holes are connected together with a small diameter screw instead of a large diameter screw, the side frame can move in the distance allow by the diameter of the screw in the width direction at least.  Thus, the movable function of the side frame as allow by the width of the hole has been disclosed by Noh);
wherein the bottom frame further has two first through holes, each of the lateral frames includes a bottom bar connected to a bottom of each of the main plates, wherein each of the bottom bars has a third perforation; and engaging member passes through one of the third perforations and a corresponding one of the first through holes to fix the bottom bar to the bottom frame ([0046, 0092], Fig. 1).
	Noh does not disclose at least one connecting shafts (i.e., “two connecting shafts… extending along the predetermined axial direction… pass through the battery modules…”) and the difference in perforation size (i.e., “… the first width is greater than the second width”).
Regarding the connecting shafts:
	In the same field of endeavor, Merriman also discloses a battery module having end plates connecting the batteries in between the end plate (Abstract, Fig. 1) similar to that of Noh.  Merriman 
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate connecting shafts between end plate/lateral frame of Noh as taught by Merriman as to facilitate assembling the battery module ([0001, 0053, 0077], Fig. 1, 7).
Noh does not teach the difference in perforation size:
	Noh teaches in other structures of the same battery module that elongated slot was used as to correct coupling position since there may defect of misalignment if both hole are circular [0063].
	Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate different hole size having elongated slot with a circular slot as taught by Noh as to correct coupling position since there may defect of misalignment if both hole are circular [0063].
As to Claims 2 and 13:
	Noh discloses each of the first side bars and each of the second side bars extend along the same axial direction, and each of the first perforations and each of the second perforations have the same heights in the same axial direction (see Abstract, [0068-0070] and see Fig 1-3 and markup Figure 5 – holes on the lateral plates have the same height but may have different width/length).
As to Claims 3 and 14:
	Noh discloses the second perforation of each of the second side bars is a circular hole, and the first perforation of each of the first side bars is long in shape, wherein a longitudinal axis direction of the first perforation is parallel to the predetermined axial direction (Fig. 1-3, 5; [0063]).
As to Claim 4:
	Noh discloses a bottom frame (see Fig 3 and 5); each of the side frames and the second lateral frame are respectively engaged with the bottom frame and are movable along the predetermined axial direction (the modules can be removed and move along the frame).

    PNG
    media_image6.png
    583
    704
    media_image6.png
    Greyscale

As to Claim 5:
	Noh discloses the bottom frame further has two first through holes (see Figs. 1-3, and 5); each of the side frames includes a bottom bar connected to a bottom of each of the main plates, wherein each of the bottom bars has a third perforation; engaging member pass through one of the third perforations and a corresponding one of the first through holes to fix the bottom bars and the bottom frame (see Abstract, [0068-0070] and Figs. 1-3 and 5).
Noh does not disclose the difference in perforation size, and the use of an engaging member to connect two perforation together.
Regarding the difference in perforation size:
	Noh teaches in other structures of the same battery module that elongated slot was used as to correct coupling position since there may defect of misalignment if both hole are circular [0063].

	Regarding the use of an engaging member to connect two perforation together:
	Noh discloses the use of plates 120, 140 as to facilitate the connection of the battery modules vertically and/or horizontally as shown in Figure 3, 4, and 5.  However, it shows in Figure 5 that the perforations are located in the same locations at the lateral frame thus Noh’s battery module would have easily allow the two batteries to attached directly adjacent to each other with one engaging screw.  From Figure 5, it is also easy to see that a long engaging screw can connect the two holes together as well.
	Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate one long engaging screw as to connect the two perforations together since Noh readily envisions different arrangement concepts with the battery module.
Moreover, it has been held that re-arrangement, or reversal of parts is obvious.  Succinctly stated, fact that the claimed battery modules and engaging screws are structurally rearranged, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed battery modules and engaging screws was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
As to Claims 6 and 17:
	Noh discloses two corner bars, wherein one end of each of the corner bars has a second through hole; the first side bar of each of the side frames has a fourth perforation, and the second side bar of 

    PNG
    media_image7.png
    602
    898
    media_image7.png
    Greyscale

Noh does not disclose the difference in perforation size, and the use of an engaging member to connect two perforation together.
Regarding the difference in perforation size:
	Noh teaches in other structures of the same battery module that elongated slot was used as to correct coupling position since there may defect of misalignment if both hole are circular [0063].
	Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate different hole size having elongated slot with a circular slot as taught by Noh as to correct coupling position since there may defect of misalignment if both hole are circular [0063].

	Noh discloses the use of plates 120, 140 as to facilitate the connection of the battery modules vertically and/or horizontally as shown in Figure 3, 4, and 5.  However, it shows in Figure 5 that the perforations are located in the same locations at the lateral frame thus Noh’s battery module would have easily allow the two batteries to attached directly adjacent to each other with one engaging screw.  From Figure 5, it is also easy to see that a long engaging screw can connect the two holes together as well.
	Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate one long engaging screw as to connect the two perforations together since Noh readily envisions different arrangement concepts with the battery module.
Moreover, it has been held that re-arrangement, or reversal of parts is obvious.  Succinctly stated, fact that the claimed battery modules and engaging screws are structurally rearranged, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed battery modules and engaging screws was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
As to Claims 7 and 18:
	Noh discloses each of the side bars further includes a side plate and a top plate, wherein each of the side plates has the second through hole, and each of the top plates is connected to a top side of each of the side plates and is perpendicular to each of the side plates; each of the top plates has a plurality of holes spaced from one another by a distance in the predetermined axial direction, and a 

    PNG
    media_image7.png
    602
    898
    media_image7.png
    Greyscale

Noh does not disclose the difference in perforation size, and the use of an engaging member to connect two perforation together.
Regarding the difference in perforation size:
	Noh teaches in other structures of the same battery module that elongated slot was used as to correct coupling position since there may defect of misalignment if both hole are circular [0063].
	Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate different hole size having elongated slot with a circular slot as taught by Noh as to correct coupling position since there may defect of misalignment if both hole are circular [0063].
	Regarding the use of an engaging member to connect two perforation together:
	Noh discloses the use of plates 120, 140 as to facilitate the connection of the battery modules vertically and/or horizontally as shown in Figure 3, 4, and 5.  However, it shows in Figure 5 that the perforations are located in the same locations at the lateral frame thus Noh’s battery module would 
	Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate one long engaging screw as to connect the two perforations together since Noh readily envisions different arrangement concepts with the battery module.
Moreover, it has been held that re-arrangement, or reversal of parts is obvious.  Succinctly stated, fact that the claimed battery modules and engaging screws are structurally rearranged, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed battery modules and engaging screws was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al., US 20130288094 (hereinafter, Noh).
As to Claim 8:
	Noh discloses a side frame of a battery holder (see Abstract, [0068-0070] and markup Figure 5), comprising:
	a main plate (see Abstract, [0068-0070] and markup Figure 5); and
a first side bar and a second side bar, respectively connected to two opposite sides of the main plate; the first side bar has a first perforation, and the second side bar has a second perforation corresponding to the first perforation; the first perforation of the first side bar has a first width in a predetermined axial direction perpendicular to the main plate, and the second perforation of the 
Noh does not teach the difference in perforation size:
Noh teaches in other structures of the same battery module that elongated slot was used as to correct coupling position since there may defect of misalignment if both hole are circular [0062, 0063].  As shown below, Noh shows that the elongated hole can be connected to circular hole of the horizontal or vertical position as to correct coupling position.  This is the same benefit as claimed by the applicant as to allow the side frames to move in the axial direction.  Note that the same structure (elongated and circular shape) can be applied to the side frames as to allow the side frames to move because of the width difference of the hole.

    PNG
    media_image3.png
    356
    422
    media_image3.png
    Greyscale

	Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate different hole size having elongated slot with a circular slot as taught by Noh as to correct coupling position since there may defect of misalignment if both hole are circular [0063].
As to Claims 9:
.

Response to Arguments
Applicant's arguments filed 9/28/2020 have been fully considered but they are not persuasive.

    PNG
    media_image2.png
    815
    616
    media_image2.png
    Greyscale
Applicant’s first point is regarding the examiner misconstruing the limitation of “the first lateral frame are movable in the predetermined axial direction…”.  The Office appreciates the explanation that the movable part of the frame is due to the width of the perforation.  As explained above regarding the movable aspect of the claim, note that the side frame has hole with a width as shown.  Note that the other side frame can be moved along the axial direction or width direction.  For example, if two holes are connected together with a small diameter screw instead of a large diameter screw, the side frame can move in the distance allow by the diameter of the screw in the width direction at least.  Thus, the movable function of the side frame as allow by the width of the hole has been disclosed by Noh.

    PNG
    media_image3.png
    356
    422
    media_image3.png
    Greyscale
Furthermore regarding having different length for the side frame, it is noted that unless the movable distance is warranted by the width of the perforation, other distance bigger than the width of the screw would also need the current claimed invention to have different length as well for the frame and side component.  Thus, if a person skilled in the art before the effective filing date of the instant application modify Noh to have elongated 
Applicant’s other point in the remarks is that less part/components are needed in the claimed invention compared the invention of Noh.  The Office respectfully disagrees.  It is noted that while the claimed invention does not recite all components as shown in the instant Figure 1 below, it does not mean the claimed invention is any less complicated than that of Noh.  Furthermore, the claimed invention does not positively recite structure that would have exclude the spacer 50, the fixing bracket 160, and/or the side plates 140 of Noh; thus, the claimed invention can be used with any of the structure above and the claim scope, in this case, would encompass that of Noh.

    PNG
    media_image8.png
    351
    581
    media_image8.png
    Greyscale

	Thus, for the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723